Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles Choi on 2/8/2021.
The application has been amended as follows: 

IN THE CLAIMS:
	Claim 17 is cancelled.

Claim 1 has been rewritten as follows:
An in vitro method of inducing formation of a gastric fundus tissue comprising a functional fundic cell type, comprising the steps of:
a)    contacting a mammalian definitive endoderm (DE) cell with a wnt activator, an FGF activator, a BMP inhibitor, and retinoic acid, for a first period, wherein said first period is for a length of time sufficient to form a three-dimensional posterior foregut spheroid from said definitive endoderm;

c)    culturing said hFGOs of step b) with said wnt activator and said EGF activator for a third period;
d)    culturing said hFGOs of step c) with said wnt activator, said EGF activator, and FGF10 for a fourth period;

e)    contacting said hFGOs of step d) with a MEK inhibitor for a fifth period, wherein said fifth period is for a period of time sufficient to form said gastric fundus tissue comprising a functional fundic cell type.

Claim 10 has been amended as follows:
	In line 1 the phrase “step e” has been replaced with “step e)”.

Claim 11 has been amended as follows:
	In line 1 the phrase “step d and step e” has been replaced with “step d) and step e)”.

	Claim 13 has been rewritten as follows:
	The method of claim 1, wherein said definitive endoderm is derived from contacting a pluripotent stem cell with one or more molecules selected from Nodal, Activin A, Activin B, BMP4, Wnt3a, and combinations thereof.

	Claim 14 has been amended as follows:
	In lines 1-2 the phrase “pathway activator” has been deleted.

	Claim 15 has been amended as follows:
	In lines 1-2 the phrase “signaling pathway” has been deleted.

	Claim 18 has been rewritten as follows:
An in vitro method of forming a functional fundic cell type comprising the steps of:
a) contacting an hFGO with a wnt activator and an EGF activator for a first period, and 
b) contacting the hFGO of step a) with a MEK inhibitor for a second period, wherein said first and second periods are carried out for a period of time sufficient to form a functional fundic cell type;
wherein said hFGO is obtained by contacting a three-dimensional posterior foregut spheroid with a growth factor, a wnt activator, an EGF activator, a BMP inhibitor, and retinoic acid for a period of time sufficient to convert said three-dimensional posterior foregut spheroid to said hFGO;
wherein said three-dimensional posterior foregut spheroids are obtained by contacting a mammalian DE cells with a wnt activator, an FGF activator, a BMP inhibitor, and retinoic acid.

Conclusion
Claims 1-15 and 18 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. MONTANARI whose telephone number is (571)272-3108.  The examiner can normally be reached on Mon-Thurs 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 1-571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
David A. Montanari
AU 1632
/Thaian N. Ton/Primary Examiner, Art Unit 1632